          Case 1:21-cv-00487-JMF Document 161 Filed 08/05/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                   :
WILLIS TOWERS WATSON PUBLIC        :
LIMITED COMPANY and WILLIS RE INC. :                                21-CV-487 (JMF)
                                   :
                                   :
                     Plaintiffs,   :
v.                                 :
                                   :                                    ORDER
PAUL HERRIOTT                      :
                                   :
                     Defendant.    :
                                   :


                       5th day of____________________,
        AND NOW, this ____             August          2021, upon consideration of the

Motion for a Preliminary Injunction by Plaintiffs Willis Towers Watson Public Limited Company

(“WTW”) and Willis Re Inc. (“Willis Re”) (collectively “Willis”), and any response(s) thereto by

Defendant Paul Herriott (“Herriott”), and this Court having determined that:


                  A.   Willis has shown a reasonable likelihood of prevailing on the merits of its

        claims;


                  B.   Willis will likely suffer irreparable harm if the requested relief is not

        granted;


                  C.   the harm to Willis in not granting the requested relief outweighs the harm

        to Defendant in granting a preliminary injunction of the nature requested by Willis; and,


                  D.   the public interest would not be disserved by the grant of the injunction

        requested by Willis;




27534966v.1
             Case 1:21-cv-00487-JMF Document 161 Filed 08/05/21 Page 2 of 3




           ACCORDINGLY, it is hereby ORDERED that the Motion for Preliminary Injunction by

Willis is GRANTED, as follows:


           A. Herriott, directly or indirectly, whether alone or in concert with others, and anyone

                acting in concert with him, is hereby enjoined until February 9, 2023 from continued

                prosecution of the California Action and he shall not commence or maintain any further

                action in violation of the RCA’s Forum Selection Clause;1


           B. The following are Relevant Clients: Minnesota Lawyers Mutual (“MLM”),

                Cooperative of American Physicians/Mutual Protection Trust (“CAP”), California

                Health Insurance Company (“CHI”), the Mutual, NORCAL, Berkley Design

                Professional (“Berkley Design”), Berkley Healthcare, and Hawaii Association of

                Physicians for Indemnification (“HAPI”).


           C. Herriott, directly or indirectly, whether alone or in concert with others, including any

                owner, member, partner, shareholder, officer, agent, employee and/or representative of

                TigerRisk Partners, LLC, and anyone acting in concert with them, is hereby further

                enjoined until February 9, 2023:


                   i.    from directly or indirectly soliciting any Relevant Client for the purposes of any

                         Business which competes or will compete or seeks to compete with the

                         Restricted Group;




1
    All capitalized terms in this Order are defined in the RCA.


27534966v.1
          Case 1:21-cv-00487-JMF Document 161 Filed 08/05/21 Page 3 of 3




               ii.    from accepting, directly or indirectly performing services for, or dealing with

                      any Relevant Client for the purposes of any Business which competes or will

                      compete or seeks to compete with the Restricted Group;


               iii.   from using, disclosing, or transmitting for any purpose, including the

                      solicitation of business, the information contained in the records of Willis,

                      including, but not limited to, the name, addresses, and financial information of

                      Willis or any Willis client or prospective client or using, disclosing or

                      transmitting for any purpose, including the solicitation of business, any

                      Confidential Information as defined in the RCA;


               iv.    from disclosing or using for his own purpose, or for the purpose of any other

                      person or entity, any of Willis’s trade secrets or other Confidential Information

                      (as defined in the RCA);


                v.    from destroying, erasing, or otherwise making unavailable for further

                      proceedings in this matter, or in any arbitration proceeding between the parties,

                      any records or documents (including data or information maintained in

                      computer media) in Herriott’s possession or control which were obtained from

                      or contain information derived from any of Willis records, which pertain to

                      Willis, Willis employees, clients, or prospective clients, or which relate to any

                      of the events alleged in this action;


        D. Herriott shall fully and completely comply and conform with any and all of his other

              contractual obligations under the RCA.

                                   SO ORDERED.

                                                                  The Honorable Jesse M. Furman
27534966v.1
                                                                  August 5, 2021
